        ALLACCESS LAW GROUP
 1
        Irene Karbelashvili, State Bar Number 232223
 2      irene@allaccesslawgroup.com
        Irakli Karbelashvili, State Bar Number 302971
 3      irakli@allaccesslawgroup.com
        19 North Second Street, Suite 205
 4
        San Jose, CA 95113
 5      Telephone: (408) 295-0137
        Fax: (408) 295-0142
 6
        Attorneys for JOHN RODGERS, Plaintiff
 7
 8
                                    UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
11                                          OAKLAND DIVISION

12
      JOHN RODGERS,                                   )    Case No. 18-cv-05776-HSG
13                                                    )
14                           Plaintiff,               )
                                                      )    STIPULATION AND [PROPOSED]
15    vs.                                             )    ORDER TO CONTINUE DEADLINE
                                                      )    TO SERVE DEFENDANT
16    DODG CORPORATION et al.                         )    ERDENEBAYAR ENKHTAIVAN
17                                                    )
                             Defendant.               )
18                                                    )
                                                      )
19
20
            IT IS HEREBY STIPULATED, BY AND BETWEEN Plaintiff JOHN RODGERS
21
     (“Plaintiff”) and Defendant DODG CORPORATION that the deadline for Plaintiff to serve
22
     Defendant ERDENEBAYAR ENKHTAIVAN (“Tenant”) with the operative complaint,
23
     summons, and other pertinent documents, be continued from November 19, 2018 [Dkt. 4] to
24
     April 20, 2019. Plaintiff believes that good cause exists as he was under a good faith belief that
25
     Tenant would waive service. However, despite repeated attempts, Plaintiff’s counsel has been
26
     unable to reach counsel for Tenant. Plaintiff is submitting concurrently with this stipulation his
27
28


     Page 1 of 3
                               STIPULATION AND [PROPOSED] ORDER
 1   counsel’s declaration in support of this stipulation which further lays out the efforts made to
 2   waive service.
 3
            Respectfully submitted,
 4
 5
 6      Dated: March 20, 2019                      ___________/s/_______________________
                                                   Irakli Karbelashvili, Attorney for Plaintiff
 7
                                                   JOHN RODGERS
 8
 9      Dated: March 21, 2019                      ___________/s/_______________________
                                                   Terrence Brasch, Attorney for Defendant
10                                                 DODG CORPORATION
11
12                                           Filer’s Attestation
13   I, Irakli Karbelashvili, hereby attest that I received concurrence from Terrence Brasch, Esq. in
14   the filing of this document.

15                                                 ___________/s/_______________________
                                                   Irakli Karbelashvili
16
17
18
19
20
21
22
23
24
25
26
27
28


     Page 2 of 3
                               STIPULATION AND [PROPOSED] ORDER
 1
 2
 3                                        [PROPOSED] ORDER
 4          Based upon the foregoing Stipulation and good cause appearing, IT IS SO ORDERED.
 5   The deadline for Plaintiff to effectuate service of process is continued to April 20, 2019.
                                                                                       8, 2019.

 6
            IT IS SO ORDERED.
 7
 8
 9          Dated: _________
                    3/25/2019                              ________________________________
                                                           UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Page 3 of 3
                               STIPULATION AND [PROPOSED] ORDER
